DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 09/24/2021 has been entered.

Application and Claims Status
Applicant’s amendment and response filed on 08/25/2021 are acknowledged and entered.

Claims 1-73 were pending.  In the amendment as filed, applicants have amended claim 1.  No claims have been cancelled and/or added.  Therefore, claims 1-73 are currently pending. 

Claims 3, 20-69, and 71-73 are drawn to non-elected inventions, wherein the election was made with traverse in the reply filed on 05/20/2020 in respond to the restriction requirements mailed on 03/16/2020, and thus, these claims remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) and there being no allowable generic claim.



Additionally, in regard to the rejoinder as discussed in the previous Office Action mailed on 03/16/2020 (para. 11 bridging pgs. 7 and 8), applicant is reminded that as recognized by MPEP § 821.04(b), where claims directed to a product and to a process of making and/or using the product are presented in the same application, applicant may be called upon under 35 U.S.C. 121 to elect claims to either the product or a process. See MPEP § 806.05(f) and § 806.05(h). The claims to the nonelected invention will be withdrawn from further consideration under 37 CFR 1.142. See MPEP § 821 through § 821.03. However, if applicant elects a claim(s) directed to a product which is subsequently found allowable, withdrawn process claims which depend from or otherwise require all the limitations of an allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must depend from or otherwise require all the limitations of an allowable product claim for that process invention to be rejoined. Upon rejoinder of claims directed to a previously nonelected process invention, the restriction requirement between the elected product and rejoined process(es) will be withdrawn.  In order to retain the right to rejoinder, applicant is advised that the claims to the nonelected invention(s) should be amended during prosecution to require the limitations of the elected invention. Failure to do so may result in a loss of the right to rejoinder.

Claims 5, 6, 9-11, 15, 17-19, and 70 are drawn to non-elected species, wherein the election was made without traverse in the reply filed on 05/20/2020 in respond to the species election requirements mailed on 03/16/2020, and thus, these claims remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) and there being no allowable generic claim.


Accordingly, claims 1, 2, 4, 7, 8, 12-14, and 16 are under consideration in this Office Action.

Status of Claim(s) Objection(s) and /or Rejection(s)
The rejection of claims 1, 2, 4, 7, 8, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mora et al. (Meat Science, 2010, 84(3), pp. 384-389) has been withdrawn in view of applicant’s amendments of claim 1.  However, this rejection may be reinstated if the added limitation is removed in order to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 USC 112 (pre-AIA ), second paragraph (see paragraph 13 below).

The rejection of claims 1, 2, 4, 7, 8, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mora et al. (Meat Science, 2010, 84(3), pp. 384-389) has been withdrawn in light of applicant’s amendments of claim 1.  However, this rejection may be reinstated if the added limitation is removed in order to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 USC 112 (pre-AIA ), second paragraph (see paragraph 13 below).

Priority
This present application claims priority to two provisional applications, which are 62/648,870 that was filed on 03/27/2018, and 62/650,594 that was filed on 03/30/2018.  Therefore, this application has an effective filing date of 03/27/2018 for prior art searches.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the newly added limitation of “the composition is in a dosage form selected from the group consisting of: a capsule, a cachet, a pill, a tablet, an effervescent tablet, a powder, a granule, a pellet, a bead, a particle, a troche, a lozenge, a gel, a liquid, a suspension, a solution, an elixir, and a syrup.”   Claim 7 recites the “composition of claim 1, wherein the composition is selected from the group consisting of: a dietary supplement, a component of a dietary supplement, and a fortified food.”  These limitations as a whole are is vague and indefinite because it is unclear as to the metes and bounds regarding the structural feature(s) of the claimed ‘composition’.  Here, the newly added limitation of claim 1 is a definitive expression of specific structural features regarding the claimed ‘composition’.  However, the limitation of claim 7 is directed to a broader scope for the structural features regarding the claimed ‘composition’; where the newly added limitation of claim 1 would further define the limitations of ‘a dietary supplement’ and/or ‘a component of a dietary supplement’ as recited by instant claim 7.  Accordingly, the limitation of claim 7 would extends the scope of the composition’ so as to render it indefinite.  Moreover, the present specification is silent regarding the correlation between the newly added limitation of claim 1 and the limitation of ‘a fortified food’ as recited by instant claim 7, which is also applicant elected species.  As recognized by MPEP § 2173.02(II), if the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).  Thus, claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, 8, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howard et al. (US Patent 6,524,611 B2).

For claims 1, 2, 4, 7, 8, and 16, Howard et al. claim a composition for human consumption, comprising creatine and a quantity of creatinine sufficient to render the creatine therein substantially stable when presented in an aqueous medium (Claim 1); and a method of preparing a creatine containing composition for human consumption in which the creatine is substantially stable, the method comprising the steps of: providing solid creatine; providing solid creatinine (refers to instant claimed the creatinine compound/anhydrous creatinine of claim 1; and the elected species); mixing the two solids so as to provide a resulting composition which, when dissolved in aqueous solution, provides a composition in which there is sufficient creatinine to render the creatine substantially stable (Claims 27 and 35).  Howard et al. exemplified a composition that takes the form of a dry powder (refers to instant claimed the composition is in a dosage form of a powder of claim 1; and instant claims 2 and 7) comprising 149 g of creatine monohydrate (refers to instant claimed the creatine compound/a hydrate of creatine of claim 1), 113 g of creatinine, and 1.8 g of vitamin premix (vitamin E 3.4 mg, vitamin C 16.2 mg, thiamin 0.3 mg, riboflavin 0.4 mg, niacin 5 mg, vitamin B6 0.4 mg, Focalin 85 μg, vitamin B12 0.9 μg, Biotin 0.18 mg and pantothenic acid 2.2 mg) (refers to instant claim 8); and it is dissolved in water (Example 6 on col. 16).  The amounts of creatine monohydrate and creatinine (i.e. 113g/149g =0.758 or 75.8%) anticipates the limitation ‘the weight of the creatinine compound is 5%-800% the weight of the creatine compound’ of instant claim 1 and instant claims 4 and 16. 
Therefore, the composition of Howard et al. does anticipate the instant claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 7, 8, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. (US Patent 6,524,611 B2) and Galvan et al. (Journal of the International Society of Sports Nutrition, 2016, 13(12), pp. 1-24; cited in IDS filed 08/23/2019).
For claims 1, 2, 4, 7, 8, and 16, Howard et al. claim a composition for human consumption, comprising creatine and a quantity of creatinine sufficient to render the creatine therein substantially stable when presented in an aqueous medium (Claim 1); and a method of preparing a creatine containing composition for human consumption in which the creatine is substantially stable, the method comprising the steps of: providing solid creatine; providing solid creatinine (refers to instant claimed the creatinine compound/anhydrous creatinine of claim 1; and the elected species); mixing the two solids so as to provide a resulting composition which, μg, vitamin B12 0.9 μg, Biotin 0.18 mg and pantothenic acid 2.2 mg) (refers to instant claim 8); and it is dissolved in water (Example 6 on col. 16).  The amounts of creatine monohydrate and creatinine (i.e. 113g/149g =0.758 or 75.8%) anticipates the limitation ‘the weight of the creatinine compound is 5%-800% the weight of the creatine compound’ of instant claim 1 and instant claims 4 and 16.
The teachings of Howard et al. differ from the presently claimed invention as follows:
While Howard et al. do not explicitly disclose that the creatine compound is creatine nitrate and the amounts of creatine nitrate and creatinine as recited by instant claims 12-14, Galvan et al. teach that creatine nitrate have similar performance benefits as creatine monohydrate without any safety concern at the same concentration (see pg. 1, conclusion section; and pg. 23, left col., lines 3-9).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to substitute the creatine monohydrate as taught by Howard et al. with the creatine nitrate of Galvan et al.  A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, because Galvan et al. teach that creatine nitrate have similar performance benefits as creatine monohydrate without any safety concern and that there was no evidence that creatine In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) (The mere fact that components are claimed as members of a Markush group cannot be relied upon to establish the equivalency of these components. However, an applicant’s expressed recognition of an art-recognized or obvious equivalent may be used to refute an argument that such equivalency does not exist.); Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980) (The mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other. However, there was evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography. "This, in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor." 209 USPQ at 759.).
Therefore, the combine teachings of Howard et al. and Galvan et al. do render the invention of the instant claims prima facie obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
December 9, 2021